COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Rodrigo Gonzalez Jr. v. Brent Marshall Wasserstein

Appellate case number:     01-20-00826-CV

Trial court case number: 2017-58300

Trial court:               295th District Court of Harris County

       Appellant, Rodrigo Gonzalez Jr., an inmate, appeals the trial court’s judgment signed
October 3, 2020. Appellant filed a statement of inability to pay costs but has failed to comply
with the additional requirements of Chapter 14 of the Texas Civil Practices and Remedies Code
governing inmate litigation.
         Section 14.004 of the Texas Civil Practice and Remedies Code provides that an inmate
who files an statement of inability or unsworn declaration of inability to pay costs must file an
additional affidavit or declaration identifying each prior lawsuit, other than an action under the
Family Code, filed by the inmate without legal representation. TEX. CIV. PRAC. & REM. CODE
§ 14.004(a). As to each prior lawsuit, the affidavit or declaration must specify the operative
facts, the case name or style, the cause number, the court in which it was brought, the names of
the parties, and the result of the suit. Id. If a previous action or claim was dismissed as frivolous
or malicious, the affidavit or unsworn declaration of previous filings must state the date of any
final judgment or order affirming the dismissal. TEX. CIV. PRAC. & REM. CODE § 14.004(b). If
there are no prior lawsuits, the affidavit must say that.
       Additionally, the affidavit or unsworn declaration of previous filings must be
accompanied by a certified copy of the inmate’s trust account statement reflecting the balance of
the account at the time the appeal was filed and all account activity during the six months
preceding the date the appeal was filed. TEX. CIV. PRAC. & REM. CODE §§ 14.004(c); 14.006(f);
see Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston [14th Dist.] 2013, no pet.).
       Appellant has not filed an additional affidavit or declaration relating to previous filings
nor has appellant filed a certified copy of his inmate trust account statement. Unless all
documents required by Chapter 14 of the Texas Civil Practices and Remedies Code are
filed by January 29, 2021, this appeal may be dismissed without further notice. See
Gozowski v. T.D.C.J.–I.D., No. 12-14-00350-CV, 2014 WL 6983246, *1 (Tex. App.—Tyler
Dec. 10, 2014, no pet.); Hickman v. Tex. Dep’t of Criminal Justice, No. 13-12-00437-CV, 2013
WL 3770916, at *2 (Tex. App.— Corpus Christi July 18, 2013, no pet.); Douglas v. Turner, 441
S.W.3d 337, 339 (Tex. App.—Waco May 9, 2013, no pet.).

       It is so ORDERED.


Judge’s signature: /s/ Justice Richard Hightower__________
                     Acting individually  Acting for the Court


Date: __December 29, 2020__________